                                                                                      JS-6

 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                          CENTRAL DISTRICT OF CALIFORNIA
 6

 7
     CRUZ VARGAS,
 8                                              Case No.: CV19-1581 PA (JEMx)

 9
            Plaintiff,
                                                ORDER
10                           v.
                                                HON. PERCY ANDERSON
11
     GC SERVICES LIMITED
12   PARTNERSHIP,
13
                           Defendant.
14

15

16          Based upon the Parties’ Joint Stipulation, and good cause, this Court hereby

17   orders the Action to be, and is, dismissed with prejudice. Each party to bear their

18   own attorneys’ fees and costs.

19

20   IT IS SO ORDERED.

21

22

23   Dated: ______________
             April 01, 2019                   ____________________________
                                                       HON. PERCY ANDERSON
24                                         UNITED STATES DISTRICT JUDGE
25

26

27

28

     Case No.: CV19-1581 PA (JEMx)                         Vargas v. GC Services Limited Partnership
                                        [PROPOSED] ORDER
